     Case 1:20-ap-01062-VK         Doc 9 Filed 07/10/20 Entered 07/10/20 22:52:19                 Desc
                                   Main Document     Page 1 of 6

1    Michael Shemtoub, Esq. SBN: 253948
     BEVERLY LAW
2
     4929 Wilshire Blvd., Suite 702
3    Los Angeles, CA 90010
     T: (310) 552-6959
4    F: (323) 421-9397
5
     Attorney for Mariya Ayzenberg
6

7

8
                              UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10

11                              SAN FERNANDO VALLEY DIVISION

12   In re                                   )       Case No.: 1:20-bk-11006-VK
                                             )
13
            LEV INVESTMENTS, LLC,            )       Chapter 11, subchapter V
                                             )
14                                           )
                               Debtor.       )       Adv. No.: 1:20-ap-01062-VK
15   ____________________________________ )
     MARIYA AYZENBERG,                       )       EVIDENTIARY OBJECTIONS TO
16                                           )       “DECLARATION OF DAVID GOLUBCHIK
                                             )
17                Plaintiff,                 )       RE: ALLEGED WITHDRAWAL OF LIS
                                             )       PENDENS BY PLAINTIFF MARIYA
18          vs.                              )       AYZENBERG IN CONNECTION WITH
                                             )       OSC” DOC 8
19                                           )
     LEV INVESTMENTS, LLC; DMITRI            )
20   LUDKOVSKI; RUVIN FEYGENBERG;            )
     MICHAEL LEIZEROVITZ; SENSIBLE           )       Date:          July 29, 2020
21   CONSULTING AND MANAGEMENT,              )       Time:          1:30 p.m.
     INC. and DOES 1 through 100, inclusive, )       Location:      Courtroom 301
22                                           )
                                             )                      21041 Burbank Blvd.
23                Defendants.                )                      Woodland Hills, CA 91367
24
             TO THE HONORABLE COURT AND ALL PARTIES ENTITLED TO NOTICE:
25
             Plaintiff Mariya Ayzenberg, hereinafter Plaintiff or Ayzenberg, hereby submits her
26
     evidentiary objections to DECLARATION OF DAVID GOLUBCHIK RE: ALLEGED
27
     WITHDRAWAL OF LIS PENDENS BY PLAINTIFF MARIYA AYZENBERG IN
28
     CONNECTION WITH OSC, DOC 8

                                          1
       EVIDENTIARY OBJECTIONS TO “DECLARATION OF DAVID GOLUBCHIK RE: ALLEGED
       WITHDRAWAL OF LIS PENDENS BY PLAINTIFF MARIYA AYZENBERG IN CONNECTION
                                   WITH OSC” DOC 8
     Case 1:20-ap-01062-VK          Doc 9 Filed 07/10/20 Entered 07/10/20 22:52:19                Desc
                                    Main Document     Page 2 of 6

1      EVIDENTIARY OBJECTION BY MARIYA AYZENBERG TO THE ENTIRETY OF
2     THE DECLARATION OF DAVID GOLUBCHIK RE: ALLEGED WITHDRAWAL OF
3    LIS PENDENS BY PLAINTIFF MARIYA AYZENBERG IN CONNECTION WITH OSC
4           The entire Dec. of Mr. Golubchik dated July 10, 2020, Doc. Number 8 is entirely
5    irrelevant, prejudicial, confusing, and lacking in merit and thus does not constitute admissible
6    evidence pursuant to Fed. R. Evid. 401, 402, 403, 404, 602, as the entirety of the Declaration is
7    irrelevant, lacked foundation, and does not appear to be within the witness’s personal knowledge
8    and is speculative.
9           Ninth Circuit precedent does not permit conclusory evidentiary objections that do not
10   provide an “explanation as to why did testimony in question is objectionable.” Cal. for
11   Disability v. Cal. Dept. of Transp, 249 F.R.D. 334, 349-50 (N.D. Cal. 2008) citing Dukes v. Wal-
12   Mart, Inc., 222 F.R.D. 189, 199 (N.D. Cal.2004).
13          The Declaration of Mr. Golubchik is irrelevant on many grounds as it does not assist in
14   establishing jurisdiction. The removing “parties who invoked the federal court's removal
15   jurisdiction have the burden of establishing federal jurisdiction.” See Emrich v. Touche Ross
16   Co.,846 F.2d 1190, 1195 (9th Cir. 1988) (citing Wilson v. Republic Iron Steel Co.,257 U.S. 92,
17   97 (1921)); “There is a strong presumption against removal jurisdiction, and the defendant bears
18   the burden of proving that removal jurisdiction exists. Hunter v. Philip Morris USA, 582 F.3d
19   1039, 1042 (9th Cir. 2009). The court resolves all ambiguity in favor of remand to state court.
20   Hunter, 582 F.3d at 1042.” In re Availability of Cer. Rec. Fromsierra Co. Super, NO: CV-10-
21   472-RMP, at *4 (E.D. Wash. Jan. 14, 2011)
22          In summing up and stating the obvious as to the utter irrelevancy of the inflammatory
23   declaration submitted by the Debtor and the DIP: removal of a dismissed state action is
24   prohibited under any circumstance; such removal is categorically proscribed and a removed
25   state dismissed case to federal court is an idle act that must not be given oxygen for removal has
26   been attempted in absence of jurisdiction. Rodeo Steel Metal, Inc. v. Navigators Insurance
27   Company, No. C 02-4049 SI, at *1 (N.D. Cal. Jan. 10, 2003) (“The Court agrees with plaintiffs.
28   It is evident to this Court that the State Court action was dismissed before the Notice
     of Removal was effectuated, and therefore this action was not properly removed to
                                          2
       EVIDENTIARY OBJECTIONS TO “DECLARATION OF DAVID GOLUBCHIK RE: ALLEGED
       WITHDRAWAL OF LIS PENDENS BY PLAINTIFF MARIYA AYZENBERG IN CONNECTION
                                   WITH OSC” DOC 8
     Case 1:20-ap-01062-VK           Doc 9 Filed 07/10/20 Entered 07/10/20 22:52:19               Desc
                                     Main Document     Page 3 of 6

1    federal Court. It is also evident that a remand is the proper action to take in this case, rather
2    than a dismissal in a case in which this Court does not have jurisdiction. Therefore,
3    the Court GRANTS plaintiffs' motion to remand.”) (emphasis added).
4           As an aside, but just as objectionable as the remainder of the Declaration submitted by
5    the DIP and the Debtor which do not provide any basis for removal of the dismissed action, are
6    the misleading attachments and the inflammatory statements of Mr. Golubchik to Mr. Kapp, as
7    captured in Mr. Golubchik June 15, 2020, email to Mr. Kapp wherein Mr. Golubchik (who has
8    been practicing law since 1996), to Mr. Kapp (who has been an upstanding member of the BAR
9    since 1979), wherein Mr. Golubchik refers to Mr. Kapp as “prickish” and admonished and warns
10   Mr. Kapp that Mr. Golubchik that “I will stoop to your level[.]” See Ex. B, DOC 8, pg 12 of 16.
11          To add to the confusion and needlessly frustrate the proceedings, the DIP and the Debtor
12   present testimony that implies that Mr. Kapp had remained uncommitted to execution of the
13   Withdrawal of the Lis Pendens as late as June 15, 2020. What the Debtor and the DIP suppress
14   is the fact that the June 15, 2020, was a response to colorful dialogue lunched by the
15   representative of the Debtor and the DIP that involved not a Withdrawal of the Lis Pendens
16   executed by Mr. Kapp (as the June 5, 2020, Notice of Withdrawal of the Lis Pendens was) but
17   rather was one that sought to have Ms. Ayzenberg execute a document titled “NOTICE OF
18   REMOVAL OF NOTICE OF PENDENCY” which had been drafted by Mr. Golubchik on
19   June 8, 2020, by “MARIYA AYZENBERG, Plaintiff” (in pro per).
20          The Debtor and DIP and in bad faith removed a dismissed case to the United States
21   Bankruptcy Court, alleging applicability of inapplicable reasons and statutes as cause, and have
22   since the time of the improper removal, been improperly focusing the misdirecting the attention
23   of the Bench on smoke, when they have been setting “facts” ablaze. DOC 8 is a unworthy of
24   judicial recognition and the objection to it must be sustained in the entirety.
25                                                         Respectfully submitted,
26   Dated: July 10, 2020                                  BEVERLY LAW
27
                                                          By
28                                                              Michael Shemtoub, Esquire
                                                                Attorney for Mariya Ayzenberg

                                          3
       EVIDENTIARY OBJECTIONS TO “DECLARATION OF DAVID GOLUBCHIK RE: ALLEGED
       WITHDRAWAL OF LIS PENDENS BY PLAINTIFF MARIYA AYZENBERG IN CONNECTION
                                   WITH OSC” DOC 8
            Case 1:20-ap-01062-VK                   Doc 9 Filed 07/10/20 Entered 07/10/20 22:52:19                                    Desc
                                                    Main Document     Page 4 of 6


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 4929
Wilshire Blvd, Suite 702, Los Angeles, CA 90010

A true and correct copy of the foregoing document entitled (specify): EVIDENTIARY OBJECTIONS TO
“DECLARATION OF DAVID GOLUBCHIK RE: ALLEGED WITHDRAWAL OF LIS PENDENS BY PLAINTIFF
MARIYA AYZENBERG IN CONNECTION WITH OSC” DOC 8

  will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b)
in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
7-10-2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below: Katherine
Bunker kate.bunker@usdoj.gov
  John Burgee jburgee@bandalaw.net
  Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
  David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
  Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
  Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
  David A Tilem davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
DianaChau@tilemlaw.com
  United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
                                                                         X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 7-10-2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.
                                                                         X Service information continued on attached page 3.
SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 07-10-2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
Hon. Victoria S. Kaufman
United States Bankruptcy Court
21041 Burbank Boulevard, Suite 354 / Courtroom 301                           X Service information continued on attached page
Woodland Hills, CA   91367 under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                  I declare


  7-10-2020                      Michael Shemtoub, Esq.
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                  Case 1:20-ap-01062-VK             Doc    9 826880
                                                     . 0. Box
                                                     Bankruptcy
                                                                Filed   07/10/20 Entered 07/10/20 22:52:19 Desc
                                                                GroupCOUNTY
                                                                       MIC 92E
0973-1                                               p) LOS ANGELES
                                                     Main     Document      T Page 5 of 6     Franchise Tax Board
Case 1:20-bk-11006-VK                               ATTN BANKRUPTCY UNIT                      Bankruptcy Section MS: A-340
Central District of California                      PO BOX 54110                              P. 0. Box 2952
San Fernando Valley                                 LOS ANGELES CA 90054-0110                 Sacramento, CA 95812-2952
Tue Jun 16 14:06:24 PDT 2020
Internal Revenue Service
PO Box 7346                                                                                              Lev Invesbnents, LLC
Philadelphia, PA 19101-7346                                                                              13854 Albers Street
                                                                                                         Sherman Oaks, CA 91401-5811


(p)OFFICE OF FINANCE CITY OF LOS ANGELES
200 N SPRING ST RM 101 CITY HALL                     Securities & Exchange CoDDDission                   San Fernando Valley Division
LOS ANGELES CA 90012-3224                            444 South Flower St., Suite 900                     21041 Burbank Blvd,
                                                     Los Angeles, CA 90071-2934                          Woodland Hills, CA 91367-6606


FR, LLC
c/o Michael Shemtoub, Esq.                           Franchise Tax Board                                 G&B Law, LLP
4929 Wilshire Blvd., suite 702                       Special Procedures                                  Attn: James R. Felton
Los Angeles, CA 90010-3824                           POB 2952                                            16000 Ventura Blvd., suite 1000
                                                     Sacramento, CA 95812-2952                           Encino, CA 91436-2762

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS                    Jeff Nodd, Esq.                                     LDI Ventures, LLC
PO BOX 7346                                          15250 Ventura Blvd                                  423 N Palm dr
PHILADELPHIA PA 19101-7346                           Encino, CA 91403-3201                               Beverly Hills, CA 90210-3974


Landmark Land, LLC
Attn Alex Polovinchik                               Michael Leizerovitz                                  Michael Masinovsky
860 Via De La Paz, suite E-1                        15 Via Monarca St.                                   21810 Eaton Place
Pacific Palisades, CA 90272-3668                    Dana Point, CA 92629-4082                            Cupertino, CA 95014-1182


Ming Zhou
Thomas Krantz, Esq.                                 (p)REAL PROPERTY TRUSTEE INC                         Sensible Consulting & Mgmt Inc
2082 Michelson Drive, Suite 212                     ATTN MIKE KEMEL                                      c/o John Burgee Esq.
Irvine, CA 92612-1213                               PO BOX 17064                                         20501 Ventura Boulevard, Suite 262
                                                    BEVERLY HILLS CA 90209-3064                          Woodland Hills, CA 91364-6410

Thomas Sands, Esq.
The Sands Law Group, APLC                            U.S. Trustee San Fernando Valley                    United States Trustee (SV)
205 South Broadway, Suite 903                        915 Wilshire Blvd.                                  915 Wilshire Blvd, Suite 1850
Los Angeles, CA 9 0012-3618                          Suite 1850                                          Los Angeles, CA 90017-3560
                                                     Los Angeles, CA 90017-3560

Caroline Renee Djang (TR)
18101 Von Karman Ave., Suite 1000                    David B Golubchik                                   Juliet Y Oh
Irvine, CA 92612-0164                                Levene Neale Bender Yoo & Brill LLP                 10250 Constellation Blvd Ste 1700
                                                     10250 Constellation Blvd Ste 1700                   Los Angeles, CA 90067-6253
                                                     Los Angeles, CA 90067-6253




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                   Case 1:20-ap-01062-VK             Doc 9 Filed 07/10/20 Entered 07/10/20 22:52:19 Desc
Bankruptcy Unit                                      Main Document     Page 6 of 6
P.O. Box 54110                                                                         Insolvency I Stop 5022
Los An geles, CA 90051-0110                                                            300 N. Los Angeles St., #4062
                                                                                       Los Angeles, CA 90012-9903

 (d)Los Angeles County Tax Collector
P.O. Box 54018                                       Real Property Trustee, Inc.
Los An geles, CA 90054-0018                          P.O. Box 17064
                                                     Beverly Hills, CA 90209




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                      End of Label Matrix
                                                     Mailable recipients    26
                                                     Bypassed recipients     1
                                                     Total                  27
